t c memo united_states tax_court cascade designs inc petitioner v commissioner of internal revenue respondent james m and jane i lea petitioners v commissioner of internal revenue respondent docket nos filed date carmen j santamaria for petitioner in docket no darrell d hallett and scott a schumacher for petitioners in docket no william a mccarthy and sandra veliz for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies and - - accuracy-related_penalties in cascade designs inc 's cascade or the corporation federal_income_tax in the following amounts accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number respondent determined deficiencies and accuracy-related_penalties in james m and jane i lea's the leas federal_income_tax in the following amounts accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number these cases were consolidated for trial briefing and opinion by order of this court dated date the issues for decision are whether the payments cascade made to james m lea lea during the years at issue were expenditures_for the purchase of certain patents and therefore deductible as patent amortization expenses we find they are whether the leas may report the payments as capital_gain income under sec_1235 respondent's position on this issue ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in revrul_69_482 1969_2_cb_164 is that these payments are capital_gains we therefore treat respondent's position in revrul_69_482 supra as a concession that the leas are entitled to report the payments as capital_gains whether cascade or lea is liable for an accuracy-related_penalty because of our disposition of the preceding issues we need not address this issue findings_of_fact some of the facts in this case have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated into our findings by this reference cascade is a c_corporation whose principal_place_of_business was in seattle washington at the time it filed its petition in this case at the time they filed their petition in this case the leas resided in seattle washington lea is a mechanical engineer and was continuously employed by the boeing co boeing from to in mid-1971 lea was laid off from boeing until late while he was laid off lea began to investigate products that he could invent manufacture and sell lea's friend and fellow engineer john burroughs burroughs suggested that there was a need for a better sleeping pad for hikers and mountain climbers than was being produced lea with the help of another friend neil anderson anderson designed a high-quality foam-filled self- q4e- inflating air mattress mattress for use by backpacking and mountain climbing enthusiasts the patents in date lea and anderson applied for a patent on the design of the mattress and u s patent no big_number the patent was issued on date later on date lea and burroughs were issued u s patent no big_number the patent for their method of packaging the mattresses on date lea and anderson were issued u s patent no big_number the patent for their method of making the mattresses the incorporation on date cascade was incorporated in the state of washington for the purpose of manufacturing and selling the mattresses under the name therm-a-rest cascade was capitalized with dollar_figure and its stock was owned as follows ownership shareholder percentage lea burroughs john lea’ _20 total -john lea is lea's brother lea returned to work for boeing in date where he continued to work until date during these years lea and burroughs were full-time employees of boeing and worked for - - cascade on a part-time basis which included working evenings on weekends and during vacations the officers and their duties lea was the president of cascade burroughs was the vice president and treasurer and john lea was the secretary and corporate counsel lea supervised production and quality control of the mattresses burroughs supervised cascade's sales and marketing burroughs duties included developing cash-flow models that were used to determine whether to purchase new equipment and when to pay the corporate officers john lea's duties were to take notes at the officer's meetings and attend to the corporation's legal matters the recapitalization in lea retired from boeing and became the first full- time employee at cascade in this year cascade was recapitalized to reflect better the relative contributions of the various shareholders as a result of the recapitalization cascade's stock was owned as follows ownership shareholder percentage lea burrough sec_29 john lea richard brooks brooks total - - these shareholders were the only members of cascade's board_of directors and each retained his ownership percentage until the sales agreement and patent assignment on date lea entered into an agreement the sales agreement with cascade to sell his entire right title and interest in and to the the and the patents u s patent application s n big_number the patent application_for the method of making self-inflating air mattress and the british and japanese patent applications for the mattress the sales agreement in relevant part provided the following a the total sales_price for such sale is three hundred thousand dollars dollar_figure since it is recognized that cascade designs inc does not at this time have the resources to make a cash payment of dollar_figure it is agreed that payment can be made only out of the money received by cascade designs for sales of the air mattresses which it markets payment shall be made as follows for each air mattress sold by cascade designs inc covered by any one of the patents or patent applications noted above james m lea shall receive an amount of money equal to of the gross selling_price b payments shall continue to be paid as anderson sold his interests in the and the patents and the u s british and japanese patent applications on date for percent of the gross_sales price of each air mattress payments made to anderson for these properties are not at issue in this case specified in paragraphs until the total amount of dollar_figure is paid in computing payment from year to year the amount remaining due at the end of each year will be adjusted according to the inflation rate so that it will reflect the dollar value in the year this agreement shall remain in force until all of said u s and foreign patents expire or until the payments have been made in full whichever occurs first quarterly within thirty days after the first days of january april july and october of each year during the continuance of this agreement cascade designs inc shall render writting sic reports to james m lea stating in each report the quantities and net selling prices of all air mattresses sold by cascade designs inc during the preceding three calendar months each such report shall be accompanied by remittance in full covering the payments shown thereby to be due james m lea if cascade designs inc fails to pay james m lea the moneys payable under the terms of this agreement or fails to keep or perform any other obligation of the agreement then james m lea may at his option terminate this agreement by giving sixty days written notice specifying the default complained of provided however that if cascade designs inc shall within such sixty days cure the default complained of then the notice shall cease to be operative and this agreement shall continue on sic full force and effect as though such default had not occurred and provided further that if cascade designs shall within such sixty days notify james m lea in writing that it disputes the asserted default the matter shall be submitted to arbitration as hereinafter provided the patent and patent applications covered by the sales agreement except the patent were officially assigned by lea --- - to cascade by an assignment document which was recorded with the u s patent and trademark office on date the assignment conveyed to cascade all letters patent domestic and foreign which have issued or may issue thereon whether said letters patent issued directly or by division selling mattresses is a seasonal business the recreational mattress industry is a seasonal business most of cascade's sales were made in late spring and early summer and most of its sales revenue was received between july and november consequently its cash-flow was also seasonal peaking in late fall and early winter however to meet the demands of the market during the peak sales season and to retain its experienced work force cascade had to manufacture mattresses year-round fach year the demand for cascade's mattresses increased dramatically to keep pace with the market's increased demand each year cascade manufactured more mattresses and increased its inventory of goods available for sale this practice resulted in the exhaustion of its financial resources by late spring of every year the manufacturing facilities for a short while the first mattresses were manufactured in a grimy machine shop where the press to manufacture the mattresses had been made cascade regquired larger facilities to --- - realize its growth potential and it soon moved its manufacturing operation to a training facility for handicapped workers however this facility proved unsatisfactory because once the handicapped workers were trained to manufacture the mattresses they were replaced by new workers who reguired training asa result cascade was manufacturing mattresses with an unskilled workforce that it was constantly training after approximately year at the training facility cascade moved its manufacturing equipment to a building near the kingdome and contracted to have the mattresses manufactured this arrangement was unsatisfactory because much of the potential profit on the manufacturing operation was paid to the manufacturing contractor finally in cascade moved to its present location by renting a small corner of the building that it later purchased at the time of its final move cascade recognized that its manufacturing equipment was inadequate to produce all the mattresses that it could market therefore while the mattresses were being manufactured under contract cascade designed and built larger and heavier equipment for its new location cash-flow problems cascade was undercapitalized and had cash-flow problems because the shareholders were uncertain of the success of the corporation they generally were unwilling to make personal loans -- - to cascade and also refused to guarantee a bank loan to the corporation cascade obtained its first line of credit in the credit limit was dollar_figure which was further limited to the value of and secured_by cascade's accounts_receivable and its inventory of finished goods amounts advanced under the line of credit bore an annual interest rate of percent the corporation was generally averse to incurring debt because the high rate of interest made it difficult for cascade to make a profit on borrowed money instead of borrowing the corporation retained its earnings to self-finance its working_capital requirements the board_of directors and the corporate officers considered that the best use of the corporation's working_capital was to pay its labor force and the various materials suppliers and to increase its manufacturing capability with larger facilities and improved production equipment consequently the officers' salaries were often in arrears and cascade did not make all the quarterly payments due lea under the sales agreement by date cascade owed lea dollar_figure in delinguent payments lea's demand for payment and the agreement lea did not make a written demand for payment however the minutes of the officers’ meetings on march and september report that lea demanded payment of the delinquent amounts and that the corporate officers considered whether cascade could make the payments because the corporation required all its working_capital to build its inventory of goods available for sale lea suggested that cascade get a loan from a bank or that the other officers make loans to the corporation so that cascade could pay the amounts owed to him the other officers rejected this proposal the minutes of the officers' meeting on date reported that dollar_figure of the amount owed to lea would be paid during the month but the balance due in april would not be paid until july or august of these minutes also report that lea had consulted a lawyer about the patent payments and intended to meet with him again the minutes of the date meeting report that dollar_figure was still due lea and could not be paid at this meeting the officers discussed setting up an installment schedule to pay the outstanding balance over time after lea's consultations with his lawyer lea and cascade agreed to renegotiate the sales agreement the renegotiated agreement the agreement’ or the agreement recognized that cascade was in breach of the sales agreement and in although we refer to the agreement as the agreement the parties spent some time negotiating its terms and the agreement was not entered into until april or date pertinent part provided the following new patents and patents pending since the original sales agreement was entered into lea has been granted an additional patent as follows us patent big_number the patent method of making self-inflated air mattresses issued date lea has also applied for an additional patent under sn big_number the patent application or the technology’ method and apparatus for making air mattresses filed date the additional patent and patent pending are improvements on the prior patent sold to cascade by lea and are valuable to cascade in the manufacturing of air mattresses pads and related products and methods new consideration in consideration for lea waiving prior breaches of the original sales agreement by cascade of waiving any claim which lea may have for interest on unpaid amounts due ' and of lea granting to cascade his entire right title and interest in and to the new patent and patent the patent was a division of u s patent application s n big_number method of making self-inflating air mattress -no patent was ever granted on the patent application the application was rejected by the u s patent and trademark office primarily because of its obviousness cascade used the technology in its manufacturing process and regarded it as a trade secret ‘at the time cascade and lea entered into the agreement the interest on the delinquent payments totaled approximately dollar_figure application described in paragraph above cascade enters into this agreement and makes the promises contained hereinafter affirmation of original sale lea hereby affirms that he has and does hereby sell all of his right title and interest in and to the patent and patent applications described in the original sales agreement and to the new patent and patent application described in paragraph hereof sales_price cascade hereby agrees to pay lea as consideration for the waiver reconveyance and conveyance by lea contained herein dollar_figure less dollar_figure representing payments made under the original sales agreement and less dollar_figure representing amounts earned but not paid_by cascade to lea under the original sales agreement or as otherwise mathematically stated the remaining sum of dollar_figure payment payment shall be made on or before the thirtieth 30th day of january april july and october of each year as follows a for each product sold by cascade covered by any one of the patents or patent applications noted above cascade shall pay lea an amount of money equal to five percent of the gross selling_price c this agreement shall remain in force until all of said u s and foreign patents expire or until the payments have been made in full whichever occurs first royalty review it further sic recognized that for cascade to market its products competitively there needs to be a reasonable limit as to percentage of the selling_price which can be allocated to royalty payments or the like accordingly cascade shall have the right to review on an annual basis the patents and patent applications sold by lea to cascade along with such other improvements which might be incorporated in its product line to determine if there should be any reallocation of the five percent payments which are to be made to lea for the following calendar_year if cascade determines that such other improvements have substantial merit and make a significant contribution to the technology incorporated in cascade's products or in the process for making the products then cascade may in its discretion make a reallocation of the five percent payments to be made lea on date in accordance with the agreement cascade delivered to lea an installment note for dollar_figure the amount of the payments delinquent under the sales agreement the note required quarterly interest payments and two equal principal payments on date and improved cash-flow and prosperity cascade made several changes that improved its cash-flow first instead of contracting out the manufacturing operation cascade began to manufacture the mattresses itself this change allowed cascade to retain the contractor's profit which it estimated was approximately dollar_figure cascade also improved the manufacturing operation by changing from a cut-out method to a peel-out method of removing the mattresses from the presses once the workers became proficient at using the new method each mattress was manufactured more quickly and therefore at a lower cost second in date cascade hired a new controller lee fromson fromson who implemented certain changes in cascade's financial operations that improved its cash-flow during for instance fromson introduced the corporation to computers which cascade used to automate its system of accounting for sales and receipts to quickly improve the corporation's cash-flow fromson hired a full-time credit manager who expeditiously collected the accounts_receivable anda purchasing manager who negotiated more favorable prices and payment terms with the corporation's vendors most importantly to fund cascade's growth fromson negotiated with the bank for an increased line of credit at a lower rate of interest and he convinced the corporate officers to use it the credit limit was increased to dollar_figure in april and to dollar_figure in date and the initial interest rate was fixed pincite percent for the years through the credit limit was increased to dollar_figure and in it was increased to dollar_figure these lines of credit were secured_by and limited to the value of cascade's accounts_receivable and its finished goods inventory the improved cash-flow allowed cascade to pay its officers and to become current on its patent payment obligations under the agreement at the same time it improved its manufacturing capability the parties stipulated that for the years through cascade reported gross and taxable_income in the following amounts year gross_income taxable_income dollar_figure sec_415 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the parties stipulated that during the years at issue cascade reported gross and taxable_income in the following amounts year gross_income taxable_income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number suspension and reduction of patent payments in cascade determined that a competitor was selling a self-inflating foam-filled mattress that infringed upon its patents the competitor's mattress was manufactured in taiwan after the competitor agreed to discontinue importing and selling the mattress in the united_states the taiwanese manufacturer brought an action in federal district_court seeking a declaratory_judgment as to the validity of cascade's patents in cascade filed a counterclaim against the taiwanese manufacturer and its u s distributor and a complaint with the international trade commission claiming that the taiwanese version of the mattress infringed upon cascade's patents in cascade and lea agreed to suspend the corporation's obligation to make payments to lea pending the resolution of the litigation with the taiwanese manufacturer in at the request of cascade the litigation was dismissed as a result of the dismissal the taiwanese manufacturer was allowed to continue manufacturing the mattresses and to sell them in the united_states and cascade's patents retained their presumption of validity in cascade paid lea the amounts that had been suspended pending the outcome of the litigation the agreement was amended on three occasions to reduce the amount payable to lea recognizing that the litigation with the taiwanese manufacturer had weakened but not invalidated the patents cascade and lea agreed in date to reduce the payments from to percent of the gross selling_price of the products using the technology covered by those patents in date upon reassessment of the value of the patents after the settlement of the lawsuit cascade and lea agreed to reduce the payments from to percent of the gross selling_price of -- - the products finally on date as a result of expiration of some of the patents and the introduction of new technology cascade and lea agreed to reduce the payment percentage to percent of the sales of all products using the technology covered by the patents on date the patent the last patent included in the agreement expired and no payments were made to lea under the agreement for products that were sold thereafter the total amount_paid to lea under the agreement was approximately dollar_figure million petitioners' reporting positions and respondent's determinations cascade deducted the payments to lea as patent amortization expenses the leas reported the payments as capital_gains from the sale_or_exchange of the patents in the notice_of_deficiency issued to cascade respondent disallowed the deductions claimed for patent amortization expenses because cascade had not established that the payments were ordinary and necessary business_expenses or were paid to purchase the patents in the notice_of_deficiency issued to the leas respondent determined that the payments lea received from cascade were ordinary_income from dividends rather than capital_gains - - opinion issue whether the payments were for the purchase of patents cascade asserts that the agreement is a valid and legally enforceable contract and the amount_paid for the patents was reasonable consequently cascade argues the payments are deductible under sec_167 as allowances for depreciation of intangible_property ’ on brief respondent contends that the agreement must be disregarded as it was neither fair nor reasonable rather it was a mere vehicle to disguise distributions of corporate profits for favorable tax benefits consequently respondent asserts any payments made to lea in excess of the amount provided in the sales agreement are nondeductible disguised dividends ‘ sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including obsolescence of property used in the taxpayer's trade_or_business patents constitute intangible_property which may be the subject of a depreciation allowance amortization under this section over their useful lives see sec_1_167_a_-3 income_tax regs sec_167 which was designated sec_167 in and specifies the basis for depreciation of any property shall be the adjusted_basis provided in sec_1011 for the purpose of determining the gain on the sale_or_other_disposition of such property sec_1012 when read with sec_1011 provides that the adjusted_basis of the property is its cost if the purchase_price of a patent is expressed by formula by which a fixed dollar amount cannot be ascertained until future years such as a purchase_price that is a fraction of sales the purchaser may deduct each year as depreciation only the amount of the purchase_price actually paid or payable see 61_tc_570 affd per curiam 545_f2d_1259 9th cir 4_tc_979 - - we begin by noting that as a general_rule respondent's determinations of fact are presumptively correct and petitioner bears the burden of proving otherwise see rule a 290_us_111 sec_162 allows deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner's business welch v helvering supra pincite taxpayers do not have an inherent right to take tax deductions deductions are a matter of legislative grace anda taxpayer bears the burden of proving entitlement to any deduction claimed see deputy v du pont supra pincite 292_us_435 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 11_tc_704 cascade promised in the agreement to pay lea more for the patents initially transferred in we must decide --- - whether the agreement is a valid enforceable modification of the sales agreement and if so whether the amount_paid for all the patents was reasonable see 26_tc_634 court's finding that percent royalty was reasonable did not make contract to pay percent royalty one made in bad faith a fiction or a sham the agreement is a valid enforceable modification default it is clear from the facts that in cascade was in default on its payment obligation to lea the facts do not support respondent's argument on brief that cascade intentionally defaulted because lea did not want to be paid lea made repeated demands for payment cascade's failure to meet its contractual obligation was due to excessive demands on its cash-flow from operations and its inability to obtain cost-effective financing to satisfy its unmet cash requirements cascade's decision to use the corporation's available financial resources primarily to build its finished goods inventory and to expand its manufacturing capabilities was a business judgment the court is very reluctant to substitute its judgment for that of the persons operating a company unless the facts and circumstances require us to do so see 49_tc_575 -- - cascade was an undercapitalized startup company at the time it was delinguent in its payments to lea the officers' decisions enabled the corporation to establish its presence in and to secure a share of a rapidly expanding market at the cost of paying more over time for the essential patents considering all the facts and circumstances we are not disposed to second guess these decisions of cascade's management see id written notice furthermore we find that lea's failure to provide days' written notice specifying the default complained of is without consequence it is clear from the corporate minutes that the officers had actual notice of the default and that lea allowed cascade many days more than to cure its default which it did not do it is also clear that the requirement that written notice be provided was waived by the actions of both parties see eggers v luster p 2d wash kelly springfield tire co v faulkner p 2d wash barbo v norris p wash consolidated elec distrib inc v gier p 2d wash ct app new consideration respondent contends that the agreement is not valid because lea provided no new consideration_for_the_contract - - modification specifically respondent asserts that the patent and patent application provided no consideration because the patent was a division of patent application s n big_number method of making self-inflating air mattress which was therefore assigned to cascade in and the patent application was rejected by the u s patent and trademark office we recall the first lesson in contracts the peppercorn theory--that courts will not inquire into the adequacy of consideration so long as it was true and valuable 850_f2d_1345 9th cir here it was adequacy of consideration is to be distinguished from the legal sufficiency of any particular consideration legal sufficiency of consideration is concerned not with comparative value but with that which will support a promise king county v taxpayers p 2d wash browning v johnson p 2d amended p 2d wash the relative values of a promise and the consideration for it do not affect the sufficiency of consideration see browning v johnson supra puget mill co v kerry p 2d wash williston treatise on the law of contracts sec pincite- 4th ed we agree that the patent did not provide new consideration the patent was a division of patent -- - application s n big_number which was assigned by lea to cascade in see differential steel car co v commissioner tcmemo_1966_65 resale of patents by shareholder to corporation provided no new consideration however although the patent application did not result in a new patent it did provide new consideration see williston supra pincite anything of present or potential intrinsic value including a new and original idea can serve as consideration for a promise to pay moreover we find that lea's waiver of cascade's breach of the sales agreement and any claim that he may have had for interest on the unpaid amounts provided legally sufficient consideration_for_the_contract modification see state v brown p 2d wash ct app accordingly we find that the agreement was a valid and enforceable modification of the sales agreement reasonable payments ordinarily the amounts that a corporation must pay under an agreement for_the_use_of a patent would be deductible in their entirety as ordinary and necessary business_expenses and neither the commissioner nor the court would have any authority to rewrite the agreement of the parties see 14_tc_802 affd 198_f2d_350 3d cir but where the party contracting with - - the corporation is the majority shareholder the terms of their agreement may be examined to see whether the amounts to be paid may fairly be regarded as compensation_for the use of the patent or represent to some extent dividends in disguise see id lea was the majority shareholder of cascade at the time the parties entered into the agreement transactions between related parties invite close scrutiny see 16_tc_413 lea's majority interest alone however does not make the patent payments unreasonable the agreements under which they were paid will be given effect if the arrangement is fair and reasonable judged by the standards of a transaction entered into by parties dealing at arm's length 208_f2d_849 7th cir differential steel car co v commissioner tcmemo_1966_65 we must assess the reasonableness of the agreement at the time it was entered into without the benefit of hindsight see speer v commissioner tcmemo_1996_323 citing 255_f2d_436 5th cir revg t c memo see also sec_1_482-2 income_tax regs in determining the amount of an arm's length consideration the standard to be applied is the amount that would have been paid_by an unrelated party for the same intangible_property under the same circumstances expert witness reports cascade submitted an expert witness report that analyzed the contract terms and amounts paid lea and concluded that the agreement was reasonable respondent submitted an expert witness report to rebut the conclusions of cascade's expert witness expert witness testimony 1s appropriate to help the court understand an area requiring specialized training knowledge or judgment see fed r evid 93_tc_529 the court however is not bound by an expert's opinion we weigh an expert's testimony in light of his or her gualifications and with respect to all credible_evidence in the record depending on what we believe is appropriate under the facts and circumstances of the case we may either reject an expert's opinion in its entirety accept it in its entirety or accept selective portions of it see 304_us_282 102_tc_149 cascade's expert witness identified guideline transactions comparable to the one between cascade and lea comparability of the transactions was determined by either similarity of product similarity of manufacturing process similarity of markets or similarity of components and or technology in these guideline transactions the amounts paid for the patent or process range from to percent of sales and the mode i sec_5 percent o7 - cascade's expert witness also made certain conclusions regarding the value of the patent and the technology which were based on an analysis of the cost savings provided by each of their technologies petitioner's expert estimated that for the years through cascade's use of both technologies saved direct costs of at least dollar_figure million and the combined direct and indirect_cost savings may have been as great as dollar_figure million petitioner's expert concluded that comparative industry returns cost of equity calculations and an analysis of the guideline transactions indicate that the agreement was reasonable respondent's expert witness did not consider whether a normal and reasonable rate of payment for the patents wa sec_5 percent of the gross selling_price of the covered products during the life of the patent respondent's expert witness considered only whether the patent and the technology provided value to cascade and would support a purchase_price of dollar_figure million less the earned but unpaid amounts under the sales agreement in his report respondent's expert valued the technology at no more than dollar_figure however at trial he adjusted his analysis and concluded the value was dollar_figure million respondent's witness did not analyze the value of the patent because it was not quantified in petitioner's report separate from the - - technology respondent's expert opined that the sales agreement established the value of the patents at dollar_figure and that the only difference between the sales agreement and the agreement was the addition of the '776 patent and '750 application accordingly respondent's expert concluded that the valuation of the patent and patent application portfolio at date would therefore have differed from the dollar_figure valuation under the agreement only by the passage of time and that the value of the patents and patent applications transferred in the agreement was between dollar_figure and dollar_figure million we do not find respondent's expert witness' rebuttal persuasive respondent's expert relied heavily on a appraisal of cascade's stock value to determine the value of the patents this appraisal was commissioned by cascade and performed by management advisory services the appraisal valued cascade's stock at dollar_figure including a control premium respondent's expert therefore concluded the maximum value of the patents and patent applications sold by lea to cascade is dollar_figure million the value established for the entire company including all of its technology patents and applications less the control premium respondent's expert did not consider that the appraised value of the stock was based in part on cascade's estimated net_earnings its earnings minus the patent payments - it is clear from the facts that much more than the passage of time entered into the parties' considerations in negotiating the agreement for the years through before the parties entered into the sales agreement cascade reported total gross_income of dollar_figure and total taxable_income of dollar_figure for the years through the years after the sales agreement and before the agreement cascade reported total gross_income of dollar_figure and total taxable_income of dollar_figure furthermore the parties expected the growth rate of the sales and cascade's earnings would continue to increase we have found that the agreement modified the sales agreement therefore in deciding whether the agreement was reasonable we consider the value of all the transferred patents not only the patent and the technology the market_value of the patents and the manufacturing technologies was greater in than in simply because the demand for the mattresses had increased dramatically the cost of manufacturing the mattresses had decreased substantially and any doubts that the target market would accept a foam-filled self- inflating air mattress were diminished greatly in summary the mattress was a successful product and the market_value of the patents was more evident to cascade and lea in than it was -- - in see differential steel car co v commissioner tcmemo_1966_65 whether payments by a corporation to its controlling shareholder for the purchase of a patent are reasonable depends to a considerable degree on the value of the invention or process and its salability in the open market furthermore cascade was not required by the agreement to pay dollar_figure million for the patents rather the terms were that cascade would pay percent of the gross selling_price of the covered products and the total payments could not exceed dollar_figure million cascade was not obligated to pay dollar_figure million unless sales of the covered products totaled dollar_figure million before the patents expired or were supplanted by other patents or technology if cascade had sold no products it would have paid lea nothing and if it had sold more than dollar_figure million of products it would have paid lea no more than dollar_figure million these terms support a finding that the agreement was fair and reasonable cf differential steel car co v commissioner tcmemo_1966_65 contracts that required_payment of percent of net sales which did not consider the possibility of avoidance by competitors or invalidity were not reasonable in fact the parties adhered to the terms of the agreement the payment percentage was adjusted to recognize the decreased value of the patents to the corporation and cascade paid lea substantially less than dollar_figure million --- - moreover we find no evidence that lea dominated cascade's board_of directors or the other officers rather the minutes show that all the officers participated in making the corporate decisions that it was primarily burroughs' decision as vice president and treasurer whether to pay lea and the amount to pay him and that burroughs negotiated the terms of the agreement on behalf of cascade the payment percentage percent of the selling_price of the covered products negotiated by burroughs is well within the range paid for similar patents and technologies burroughs as vice president signed the agreement and testified that at the time the parties entered into the agreement he thought the agreement was fair and reasonable we had an opportunity at trial to observe burroughs and to evaluate his demeanor as a witness we find burroughs to be a credible witness and we are satisfied that his testimony is truthful finally the evidence shows that the payments to lea bore no relationship to the percentage of his stock ownership cf 11_tc_704 so-called royalty was payable to the stockholders in almost the same percentage that their stockholdings bore to the taxpayer's total stock it is clear from the facts that the patents lea sold to cascade in were very valuable to the corporation and we - - have found that the corporation defaulted on its obligation to pay lea for those patents in exchange for lea's waiving cascade's prior breaches of the original sales agreement and other consideration cascade agreed to modify the terms of the sales agreement that is cascade promised in the agreement to pay more for the patents in cases like this when the majority shareholder of a corporation is also holder of the patents which are sold to the corporation it is easy to say that the transactions were not at arm's length and thus clothe the situation with an aura of suspicion but we cannot decide cases on suspicion differential steel car co v commissioner 16t c pincite after closely scrutinizing the transactions at issue we find the agreement fair and reasonable and therefore the payments to lea are expenditures_for the purchase of patents which are deductible as patent amortization expenses issue whether the leas may report the payments as capital_gain income under sec_1235 the leas reported the payments lea received from cascade as capital_gains from the sale of the patents respondent contends on brief that even if we find that the agreement is reasonable the payments to lea are ordinary_income not long- term capital_gains under sec_1235 sec_1235 provides in general that a transfer of all - - substantial rights to a patent by any holder shall be treated as the sale_or_exchange of a capital_asset held for more than year regardless of whether or not the payments in consideration of such transfer are contingent on the productivity use or disposition of the property transferred however sec_1235 provides subsection a shall not apply to any transfer directly or indirectly between persons specified within any one of the paragraphs of sec_267 lea and cascade are persons specified under sec_267 b as modified by sec_1235 thus lea's sale of the patents to cascade was a transaction between related_persons and sec_1235 does not apply to the transaction see 46_tc_392 the leas assert that even if they are not entitled to capital_gains treatment under sec_1235 they are entitled under other provisions of the law to capital_gains treatment for the payments received for the transfers of the patents to cascade the leas cite sec_1_1235-1 income_tax regs ’ ‘the term holder includes any individual whose efforts created such property sec_1235 sec_1_1235-1 income_tax regs provides that if a transfer is not one described in sec_1_1235-1 income_tax regs transfer of all_substantial_rights_to_a_patent by a holder to a person other than a related_person then sec_1235 shall be disregarded in determining continued - -- and the legislative_history of sec_1235 in support of their position previously in poole v commissioner supra pincite we addressed these same arguments and found them unsound stating we also find unsound poole's alternate contention that if sec_1235 does not apply to the transfers he is entitled under other provisions of law to capital_gains treatment for the royalties paid in connection with such transfers the legislative_history with respect to sec_1235 explains that a holder's recourse to prior case law is proper only when the transaction is not one described in sec_1235 in other words if the payments for a patent are contingent upon productivity use or disposition or if they are payable periodically over a period generally coterminous with the transferee's use of the patent sec_1235 is the holder's exclusive provision for qualifying for capital_gains moreover this interpretation of the effect of sec_1235 is supported by an analysis of the effect of the provisions of the section if a holder transfers a patent resulting in the payment of royalties in the manner described in sec_1235 to a related_person and if we were to hold that such a transfer is entitled to capital_gains treatment under another provision of law we would be nullifying sec_1235 since sec_1235 was included in the law it must have been done for a purpose--the purpose of denying capital_gains treatment to a holder's transfer to related_persons when the payments are of the type described in sec_1235 fn ref omitted continued whether or not such transfer is the sale_or_exchange of a capital_asset for example a transfer by a person other than a holder or a transfer by a holder toa related_person is not governed by sec_1235 the tax consequences of such transaction shall be determined under other provisions of the internal revenue laws -- - see also 61_tc_570 court reviewed affd per curiam 545_f2d_1259 9th cir in addressing the provisions of sec_1_1235-1 income_tax regs we stated we are aware that sec_1_1235-1 income_tax regs provides that if sec_1235 does not apply because a transfer is made to a related_person the tax consequences of the transfer are to be determined under other provisions of law if that section of the regulations is intended to imply that when a holder transfers a patent and receives payments in the manner described in sec_1235 such payments may qualify for capital_gains treatment the regulations must yield to the contrary legislative purpose poole v commissioner supra pincite n were we to apply the foregoing case law to the facts of this case we would agree with respondent that the leas are not entitled to report the proceeds of the sale of the patents as long-term_capital_gains however our inguiry cannot end here in revrul_69_482 1969_2_cb_164 the commissioner considered whether a taxpayer-holder who transferred a patent in whose hands it was a long-term capital_asset to a related_party for contingent_amounts is precluded by reason of sec_1235 from obtaining long-term_capital_gains treatment of the proceeds of such a transfer under provisions of law other than sec_1235 in his consideration of this issue the commissioner reviewed poole v commissioner supra sec_1_1235-1 income_tax regs and the legislative_history pertaining to the - - adoption of sec_1235 the commissioner concluded that consistent with the legislative_history and sec_1_1235-1 income_tax regs it is the position of the service that where holders make transfers of patents that do not meet the requirements for capital_gains treatment under sec_1235 of the code the tax consequences of such transfers will be determined under other sections of the code therefore the mere fact that a patent transfer by a holder for contingent_amounts does not qualify for long-term_capital_gains treatment under sec_1235 of the code will not prevent it from qualifying for such treatment under other provisions of the code if it would qualify for such treatment in the absence of sec_1235 to the extent that the rationale of the court in the poole case may be construed as contrary to the conclusion in this revenue_ruling it will not be followed accordingly the taxpayer in the instant case is entitled to treat the transfer of all substantial rights in the patent as the sale_or_exchange of a capital_asset and the gain therefrom is reportable as long-term_capital_gain rev_rul c b pincite in previous cases concerning the income characterization of patent payments the commissioner has been consistent in adhering to its position in revrul_69_482 1969_2_cb_164 see g 60_tc_541 n consistent with his position stated in revrul_69_482 supra the commissioner made no argument that capital_gain treatment is prohibited by sec_1235 accordingly the decision in this opinion was not made on that basis chu v commissioner t c - - n government made no argument that the amounts in issue constituted ordinary_income solely on the basis that capital_gain treatment is not permitted under sec_1235 because the taxpayer's ownership of stock exceeded the limits set out in sec_1235 affd 486_f2d_696 lst cir 58_tc_389 n commissioner conceded pursuant to revrul_69_482 supra that the taxpayer- holder was entitled to capital_gain treatment of his receipts from the sale of a patent to a related_party under sections of the code other than sec_1235 affd 479_f2d_1147 7th cir see also revrul_78_328 1978_2_cb_215 citing revrul_69_482 supra priv ltr rul date same tech adv mem date same except for his argument that the facts of the instant case are distinguishable from the facts in poole v commissioner supra respondent has made no argument that revrul_69_482 supra has no application in this case we find that the essential facts of poole v commissioner supra are present in this case that in the hands of lea the patents were long-term capital assets as defined in sec_1221 and that the leas satisfy the requirements of the ruling ’ mwe note that sec_1239 i r c as amended requires ordinary_income treatment of the gain recognized by the sale_or_exchange of property to a related_person if the property continued -- - previously in similar situations we have treated respondent's position in a revenue_ruling as a concession of the issue see 101_tc_537 66_tc_467 merritt v commissioner tcmemo_1995_44 stalcup v commissioner tcmemo_1995_43 burleson v commissioner tcmemo_1994_130 nikkila v commissioner tcmemo_1993_628 boice v commissioner tcmemo_1993_627 callison v commissioner tcmemo_1993_626 see also 109_tc_133 ndollar_figure although revenue rulings are not regarded as precedent in this court as they merely represent the position of the commissioner on a particular issue the public generally has the right to rely on positions taken by the commissioner in revenue rulings affd 165_f3d_822 11th cir 92_tc_1053 it seems self-evident that in general a taxpayer may rely ona revenue_ruling where parallel facts place the ruling in the posture of a concession by the commissioner as to the analogous taxpayer 89_tc_765 the public has a right to rely on positions taken by continued in the hands of the transferee is subject_to the allowance for depreciation this section is not applicable in the instant case because cascade and lea are not related_persons as defined under the applicable sections see sec_1239 and c i r c as amended -- -- the internal_revenue_service in published revenue rulings having made a concession in the revenue_ruling we believe respondent should be so bound zuhone v commissioner tcmemo_1988_142 revenue rulings are not authority binding on this court but they may in certain circumstances constitute an admission or concession by the commissioner affd 883_f2d_1317 7th cir see also revproc_89_14 sec 1989_1_cb_814 taxpayers generally may rely upon published revenue rulings in determining the tax treatment of their own transactions it is clear from revrul_69_482 supra that it is respondent's position that the tax consequences of transfers by holders of patents to related_persons that do not meet the requirements for capital_gains treatment under sec_1235 will be determined under other sections of the code the ruling has not been revoked modified or obsoleted nor has the law changed we therefore treat respondent's position in revrul_69_482 1969_2_cb_164 as a concession that the leas are entitled to treat the payments as long-term_capital_gains from the sale_or_exchange of the patents if they can establish that they meet the factual requirements of the ruling since we have found that they meet those requirements the leas are entitled to long-term_capital_gain treatment of all the patent payments in issue to reflect the foregoing decisions will be entered for petitioners
